Citation Nr: 1512319	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  09-21 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) by reason of service-connected disability, prior to February 1, 2011.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to January 1971.  He served in the Republic of Vietnam from May 1968 to May 1969 and from March 1970 to January 1971.  His decorations included the Vietnam Campaign Medal, the Vietnam Service Medal and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction of the case was subsequently transferred to the RO in Winston-Salem, North Carolina.

In October 2010, the Veteran testified at a Central Office hearing in Washington, DC.  A transcript of the hearing is of record.  In a letter sent in January 2015, the Veteran was informed that the Veterans Law Judge who presided at his October 2010 hearing was no longer employed by the Board.  He was also informed of his options for another Board hearing and that if he did not respond to the letter within 30 days the Board would assume that he did not want another Board hearing.  The Veteran did not respond.

In March 2011, July 2013 and June 2014, the Board remanded the appeal for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2014, the Board remanded the claim in order to obtain a retrospective medical opinion regarding the Veteran's ability to perform substantially gainful employment prior to February 1, 2011.   

The Board noted that prior to February 1, 2011, the Veteran's service-connected disabilities included the following:  residuals of fragment wounds of the right forearm and elbow (10 percent), chest with retained foreign body (10 percent), and left face (noncompensable); posttraumatic stress disorder (PTSD) (50 percent); diabetes mellitus type 2 (20 percent); peripheral neuropathy of the right upper extremity (10 percent), left extremity (10 percent), right lower extremity (20 percent) and left lower extremity (20 percent); and erectile dysfunction (noncompensable).

In this case, an August 2014 VA examination report includes an opinion that it is less likely than not that the Veteran's service-connected disabilities would exclude "all employment for a man specifically skilled in filing, which can be sedentary and knowledgeable of the complex rules governing medical records, which also is done on computers more than on physical file."

The Veteran's representative has observed that the opinion is insufficient as the examiner used the wrong standard to determine the Veteran's employability.  The Board agrees.  Here, the examiner concluded that the Veteran's service-connected disabilities prior to February1, 2011 did not preclude him from "all employment" rather than utilizing the correct standard of "substantially gainful employment."  A TDIU is warranted when the evidence shows that a Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).

As there has not been substantial compliance with the June 2014 remand directives, the case must be remanded again.  Stegall v. West, 11 Vet. App. 268 (1998).
 
Accordingly, the case is REMANDED for the following action:

1.  Return the complete claims file, to include a copy of this remand, to the August 2014 VA examiner for a supplemental medical opinion addressing the issue of entitlement to a TIDU by reason of service-connected disabilities prior to February 1, 2011.  Prior to drafting the opinion, a notation to the effect that a review of the record took place should be included in the report of the examiner.

Based on a review of the claims folder and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether, without regard to age or the impact of any nonservice-connected disabilities, it is at least as likely as not that the service-connected disabilities, either separately or in combination, prevented the Veteran from securing and following substantially gainful employment consistent with his education and occupational experience prior to February 1, 2011.  

The examiner is advised that prior to February 1, 2011, the Veteran's service-connected disabilities included the following:  residuals of fragment wounds of the right forearm and elbow (10 percent), chest with retained foreign body (10 percent), and left face (noncompensable); posttraumatic stress disorder (PTSD) (50 percent); diabetes mellitus type 2 (20 percent); peripheral neuropathy of the right upper extremity (10 percent), left extremity (10 percent), right lower extremity (20 percent) and left lower extremity (20 percent); and erectile dysfunction (noncompensable).

If the August 2014 VA examiner is unavailable, or another examiner is deemed warranted, the AOJ should obtain an opinion, by another appropriate physician, at a VA medical facility.

The examiner should set forth all examination findings if any), along with the complete rationale for the conclusions reached, in a printed (typewritten) report.

2.  After the development directed above has been completed to the extent possible, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



